DETAILED ACTION
Response to Arguments
Applicant’s arguments, see page 1 of the remarks, filed on October 07, 2021, with respect to the claim objection have been fully considered and are persuasive.  The objection of claims 14-20 has been withdrawn. 
Applicant's arguments filed on October 07, 2021 have been fully considered but they are not persuasive.
Regarding the rejections of claims 1 and 2 rejected under 35 U.S.C. 102, the Applicant’s arguments on pages 1-5 of the remarks have been fully considered by the examiner. However, the examiner respectfully disagrees with the Applicant’s arguments. Applicant note that claims must be given their broadest reasonable interpretation in light of the specification.
For example, the Applicant argued that Kelly fails to disclose, expressly or inherently, "a plurality of outputs configured to provide the plurality of radio-frequency signals" as recited in independent claim 1, because Kelly only illustrates a single output in FIG. 2 of Kelly.
According to the invention of the instant application, the claimed elements recited in claim 1 appear read on the block elements of the RF switch assembly shown in FIG. 3. 
The examiner agreed that the RF switch 20 shown in Kelly’s FIG. 2 is a SPDT switch, but not a DPDT switch as the Applicant argued. However, that doesn’t mean the RF switch 20 didn’t include "a plurality of outputs configured to provide the plurality of radio-frequency signals" as recited in independent claim 1. For example, the plurality of 
Although the claims are interpreted in light of the specification, but not the measure of invention, limitations from the specification are not read into the claims for the purpose of avoiding the prior art.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Applicant further argued that Kelly’s common RF node 25 is an "output" as recited in independent claim 1, and is not, as respectfully asserted by the examiner, a "common node" as recited in independent claim 1, particularly when "each output switch of the plurality of output switches being coupled between the common node and a corresponding output of the plurality of outputs" as recited in independent claim 1 necessitates that common RF node 25 as an output be considered a separate and distinct element from the "common node" as recited in independent claim 1.
Although the RF common 25 is used as an “output” of the RF switch 20, it is also broadly considered as a common node which is used as a common connection node between the switches 23 and 24 or between the switches 27 and 28 through the switches 23 and 24. In other words, as shown in Kelly’s RF switch 20 and recited in claim 1, the switches 23 and 24 correspond to the plurality of input switches, each input switch of the plurality of input switches being coupled between a corresponding input of the plurality of inputs (RF1 and RF2) and a common node (RF common node 25); and the switches 27 and 28 correspond to the plurality of output switches, each output 
Therefore, claim 1 and dependent claim 2 remain rejected by Kelly for at least the reasons stated above.
Regarding the rejections of claims 3-20 rejected under 35 U.S.C. 103, the Applicant’s arguments on pages 6-8 of the remarks have been fully considered by the examiner. However, the examiner respectfully disagrees with the Applicant’s arguments. 
The Applicant mainly argued the independent claim 9 which is rejected over Kelly in view of Khlat. As stated in the office Action, claim 9 is claiming the claimed limitations of claims 1 and 4.
The Applicant argued that Kelly fails to describe or teach "a switchable shunt capacitance switchably connected between the common node and a reference potential" as recited in independent claim 9.
As shown in FIG. 1, paragraph [0043] of Khlat teaches a shunt inductor RIA connected between a common output node 18a and an earth ground terminal to compensate for any parasitic capacitance applied to output node 18a by the RF switches 28.
By comparison, page 9, line 9 to page 11, line 12 of the subject patent application describes a shunt inductor 320 connected between a common node 318 and reference potential as shown in FIGS. 3-4B of the subject patent application to compensate for any parasitic capacitance applied to common node 318 by input switches 302 and 306 and output switches 304 and 308.

Applicant note although the preamble of claim 9 recited “a radio-frequency switch assembly having at least two modes of operations”, no weight is given to the preamble since the body of claim 9 didn’t include the operation of the at least two modes.
Further, the switchable shunt capacitance recited in claim 9 is only structurally connected between the common node and a reference potential (ground) without reciting any function. Again, although the claims are interpreted in light of the specification, but not the measure of invention, limitations from the specification are not read into the claims for the purpose of avoiding the prior art.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, claim 9 (including the dependent claims 3-8 and 10-20) rejected over Kelly in view of Khlat is remain rejected for at least the reasons stated above and/or the reasons stated in the office Action.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kelly et al. (US 2006/0194567 A1), hereinafter “Kelly”.
Regarding claim 1, Kelly illustrates a radio frequency (RF) switch (20) shown in Figure 2 comprising:
a plurality of inputs (RF1 and RF2), each input of the plurality of inputs being configured to receive a radio-frequency signal of a plurality of radio-frequency signals;
a plurality of outputs (outputs from the switches 27 and 28) configured to provide the plurality of radio-frequency signals;
a plurality of input switches (23 and 24), each input switch of the plurality of input switches being coupled between a corresponding input of the plurality of inputs and a common node (RF common node 25); and
a plurality of output switches (27 and 28), each output switch of the plurality of output switches being coupled between the common node and a corresponding output of the plurality of outputs.
Regarding claim 2, wherein each input switch of the plurality of input switches is configured to be turned on to provide the radio-frequency signal received by the input corresponding to the input switch to the common node. See paragraph [0016].

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view of Huang et al. (US 2006/0281418 A1), hereinafter “Huang”.
Regarding claim 3, although Kelly stated in paragraph [0016] that when the output switches (27 and 28) are enabled (turned on), but one of the input switches (23 and 24) is turned off. In other words, Kelly failed to show or teach that all the input and output switches are turned on since claim 3 depends from claim 2.   
Huang also relates to an RF switch (140) shown in Figure 2 including input and output switches (Q1-Q4) connected to RF input and output ports. As shown in Figure 2, wherein each gate (voltage control) of the transistors (Q1-Q4) are connected to enable or turn-on the transmit antennas and the receive antennas. In other words, Huang teaches that all the input and output switches can be turned-on by the voltage control of each gate.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art as taught by Huang to optionally control the voltage control of each gate of the input and output transistors, such as the four transistors shown in Figure 2 of Kelly’s RF switch to turn all the transistors on in order to pass the RF input signals through the input and output transistors and output the RF output signals from the outputs of the output transistors. 
Claims 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view of Khlat et al. (US 2017/0047666 A1), hereinafter “Khlat”.

Khlat relates to an RF front end circuitry (10) shown in Figure 1 comprising switch devices (12A and 12B) coupled to outputs of filter circuits (32(a)-32(5)) and the control circuitry (16), wherein the filter circuits receive RF signals from antennas (not shown). Khlat teaches that a common port (18A or 18B) is connected to a plurality of switches within each switch device. Khlat further teaches that the RF front end circuitry (10) further comprising a shunt inductance (RIA) coupled between the RF common node (18A or 18B) and a reference potential (ground). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add an inductor, such as a shunt inductor into Kelly’s RF switch coupled between the RF common node (25) and a reference potential, such as the ground as taught by Khlat in order to compensate for the parasitic capacitance of each of Kelly’s input and output switches.
Regarding the independent claim 9, claim 9 is claiming the same limitations of the combined claims 1 and 4 for the similar reasons stated above.
Regarding claim 5, as shown in Kelly’s RF switch in Figure 2, since the RF input signals are indicated as (RF1 and RF2), obviously they have different signal frequencies. Further, as stated in claim 4 above, when an inductance of a shunt inductor is used in connection to the RF common node (25), a first radio-frequency signal (RF1) of the plurality of radio-frequency signals has a first signal frequency and a value of the shunt inductance is based at least in part on the first signal frequency in order to compensate 
Regarding claim 6, as stated in claim 4 above, when an inductance of a shunt inductor is used in connection to the RF common node (25), it is obvious to a skilled person in the art that the shunt inductance is able configured to provide optimal compensation for a combined parasitic capacitance of the plurality of input switches and the plurality of output switches at the first signal frequency.
Regarding claims 7 and 8, Kelly fails to show or teach that the RF switch shown in Figure 2 further comprising a shunt switch coupled between the RF common node (25) and a reference potential.
Khlat’s RF front end circuitry (10) shown in Figure 1 further comprising a switch (SWA or SWB), such as a shunt switch, coupled between the RF common node (18A or 18B) and a reference potential (ground). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add a switch, such as a shunt switch into Kelly’s RF switch coupled between the RF common node (25) and a reference potential, such as the ground as taught by Khlat in order to turned on or off to couple the RF common node to the reference potential in order to improve isolation of the RF switch.
Regarding claim 10, claim 10 recites the same limitations as stated in claim 2 above to turn on Kelly’s input switches in order to provide the RF input signals received by the input switches to the RF common node and the output switches.
Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view of Khlat as applied to claims 9 and 10 above, and further in view of Huang.
Regarding claim 11, as applied to claims 9 and 10, both Kelly and Khlat fail to show or teach that each output switch of the plurality of output switches is configured to be turned on to provide the radio-frequency signal from the common node to the output corresponding to the output switch.
However, as stated earlier related to claim 3, Huang also relates to an RF switch (140) shown in Figure 2 including input and output switches (Q1-Q4) connected to RF input and output ports. As shown in Figure 2, wherein each gate (voltage control) of the transistors (Q1-Q4) are connected to enable or turn-on the transmit antennas and the receive antennas. In other words, Huang teaches that all the input and output switches can be turned-on by the voltage control of each gate.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art as taught by Huang to optionally control the voltage control of each gate of the input and output transistors, such as the four transistors shown in Figure 2 of Kelly’s RF switch to turn all the transistors on in order to pass the RF input signals through the input and output transistors and output the RF output signals from the outputs of the output transistors. 
Regarding claim 12, as shown in Kelly’s RF switch in Figure 2, since the RF input signals are indicated as (RF1 and RF2), obviously they have different signal frequencies, therefore, the plurality of RF signals have a plurality of signal frequencies.
Regarding claims 13-20, as stated earlier in claims 4-8 above, Khlat’s RF front end circuitry (10) shown in Figure 1 further comprising an inductor (RIA or RIB), such as 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art as taught by Khlat to comprises a shunt inductor with an inductance and a switch in Kelly’s RF switch coupled between the RF common node and the reference potential, the shunt inductance having a value based at least in part on a first signal frequency of the plurality of signal frequencies, obviously, it is not new to a skilled person in the art that a switch is capable of operating in two modes, such as on and off modes, for example, during a first mode of operation the switchable shunt capacitance is disconnected from the reference potential and the RF common node has a first common node capacitance corresponding to a parasitic capacitance of the plurality of input switches and a parasitic capacitance the plurality of output switches; during the first mode of operation the shunt inductance provides optimal compensation for the first common node capacitance at the first signal frequency; during a second mode of operation the switchable shunt capacitance is connected to the reference potential and the common node has a second common node capacitance corresponding to the parasitic capacitance of the plurality of input switches, the parasitic capacitance of the plurality of output switches, and the switchable shunt capacitance; wherein a value of the switchable shunt capacitance is based at least in part on a second signal frequency of the plurality of signal frequencies; during the second mode of operation the shunt inductance provides .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051.  The examiner can normally be reached on Mon-Fri 10:30am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Young T. Tse/Primary Examiner, Art Unit 2632